Opinion by
McClelland, P. J.
While the combination of articles, namely, racquets, shuttlecocks, and net, is described in the stipulation as “complete articles (badminton sets),” the court was not satisfied that sufficient evidence had been presented to warrant a finding that the combination constitutes an entirety for tariff purposes. Lang v. United States (15 Ct. Cust. Appls. 341, T. D. 42495) cited. The protests were therefore overruled. Judge Sullivan agreed in the conclusion; Brown, J., dissented.